Case 2:18-cv-07347-R-JC Document 71 Filed 04/19/19 Page 1 of 2 Page ID #:2807



 1    JOSEPH H. HUNT
 2    Assistant Attorney General
      NICOLA T. HANNA
 3    United States Attorney
 4
      JOHN R. TYLER
      Assistant Branch Director
 5    DANIEL D. MAULER (Va. Bar No.: 73190)
      Trial Attorney
 6
      U.S. Department of Justice
 7    Civil Division - Federal Programs Branch
      1100 L Street, NW
 8
      Washington, D.C. 20005
 9    Telephone: (202) 616-0773
      Facsimile: (202) 616-8470
10
      E-mail:       dan.mauler@usdoj.gov
11    COUNSEL FOR DEFENDANTS
12
13
                             IN THE UNITED STATES DISTRICT COURT
14
15                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                              WESTERN DIVISION – LOS ANGELES
17
      CITY OF LOS ANGELES,
18                                                      Case No. 2:18-cv-07347-R-JC
19                          Plaintiff,
                      v.                                DEFENDANTS’ NOTICE OF
20                                                      ATTORNEY APPEARANCE
                                                        AND SUBSTITUTION
21    WILLIAM P. BARR, Attorney
      General of the United States, et al.,
22
23                          Defendants.

24
25        NOTICE OF ATTORNEY APPEARANCE AND SUBSTITUTION

26          PLEASE TAKE NOTICE that Daniel D. Mauler, Trial Attorney, U.S.

27   Department of Justice, hereby enters his appearance in place of W. Scott Simpson, on

28   behalf of Defendants, William P. Barr, in his official capacity as Attorney General of

                           Defs.’ Notice of Attorney Appearance and Substitution
                                          No. 2:18-cv-07347-R-JC
Case 2:18-cv-07347-R-JC Document 71 Filed 04/19/19 Page 2 of 2 Page ID #:2808



 1   the United States; Matt M. Dummermuth, in his official capacity as Principal Deputy
 2   Assistant Attorney General of the Office of Justice Programs; and the United States
 3   Department of Justice (collectively, the “Defendants”). Mr. Mauler will handle this
 4   matter going forward.
 5
 6
                                                  Respectfully submitted,
 7
 8                                                JOSEPH H. HUNT
                                                  Assistant Attorney General
 9
10                                                NICOLA T. HANNA
                                                  United States Attorney
11
12                                                JOHN R. TYLER
                                                  Assistant Branch Director
13
14                                                /s/ Daniel D. Mauler
15                                                DANIEL D. MAULER
16                                                (Va. Bar No.: 73190)
                                                  Trial Attorney
17                                                U.S. Department of Justice
18                                                Civil Division - Federal Programs Branch
                                                  1100 L Street, NW
19                                                Washington, D.C. 20005
20                                                Telephone: (202) 202-616-0773
                                                  Facsimile: (202) 616-8470
21                                                E-mail:     dan.mauler@usdoj.gov
22
                                                  COUNSEL FOR DEFENDANTS
23
24
25
26
27
28
                                                  2
                        Defs.’ Notice of Attorney Appearance and Substitution of Counsel
                                    Case No. 2:18-cv-07347-R-JC
